  Case 18-21222       Doc 35
                          36   Filed 08/07/20 Entered 08/07/20
                                                         08/10/20 13:13:14
                                                                  10:39:45          Desc Main
                                  Document Page
                                 Document      Page11ofof11
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     18-21222
COURTNEY CARAWAY                             )
                                             )               Chapter: 13
                                             )
                                                             Honorable A. Benjamin Goldgar
                                             )
                                             )               Lake County
               Debtor(s)                     )

          ORDER GRANTING MOTION TO INCUR DEBT AND MODIFYING PLAN

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

   It is hereby ORDERED that:

  1) Debtor's Motion to Incur Debt is granted.

   2) The Debtor is granted leave to obtain financing for $35,155.76, at an annual percentage rate of up
to 10.5% for a 2017 Infiniti QX30 or similar vehicle.

  3) The Debtor's plan payment to the trustee is increased to $1,177.00 per month. The plan base is
increased to $26,908.00. These plan modifications are allowed in the absence of notice and a hearing
under section 1329 only because they benefit creditors, and no creditor could conceivably object.


                                                          Enter:


                                                                   Honorable A. Benjamin Goldgar
Dated: August 07, 2020                                             United States Bankruptcy Judge

 Prepared by:
 Michael R. Colter, II - ARDC #6304675
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
 mcolter@davidmsiegel.com
